

December 6, 2007


Emco Corporation Inc., S.A
Office 2-A, Second Floor, Proconsa II Building
Ricardo Arias Street, Campo Alegre Urbanization
Corregimiento of Bella Vista
District of Panama
Republic of Panama
Minanca Minera Nanguipa, Compania Anonima
October the 9th Street & Esmeraldas Intersection, Finansur Building Nº 1911,
Fifteenth Floor, Office 2
Canton of Guayaquil, City of Guayaquil
Province of Guayas
Republic of Ecuador
By email: vincecarrano@yahoo.com
 



Dear Sirs


ACQUISITION OF 80% INTEREST IN MINANCA MINERA NANGUIPA, COMPANIA ANONIMA
(“MINANCA”)


In June 2006, De Beira Goldfields Inc (“De Beira”) and Emco Corporation Inc.,
S.A (“Emco”) entered into an agreement under the terms of which De Beira agreed
to buy and Emco agreed to sell an 80% interest in the capital of Minanca.


In the same agreement, De Beira agreed to provide loan funding of US$7.1 million
to Minanca for the purposes of mineral exploration and mine
development.  Subsequently, De Beira advanced US$7.1 million in loan funds to
Minanca.  In or around March 2007, Minanca repaid US$1 million to De Beira from
the proceeds of bullion sales, leaving an outstanding loan balance of US$6.1
million.


I refer to recent discussions between the undersigned and your Mr Carrano in
relation to De Beira’s proposed acquisition of an 80% interest in the share
capital of Minanca.  De Beira, after exhaustive consideration, has concluded
that it is presently not in its best interests to settle the acquisition of the
80% interest in Minanca.  Consequently, De Beira is prepared to relinquish its
right to acquire 80% of Minanca from Emco.  The parties therefore hereby agree
to rescind the purchase agreement.  Both De Beira and Emco further confirm that
neither party has any further rights or unsettled obligations in relation to the
sale and purchase of the 80% interest.


Minanca however remains indebted to De Beira for an amount of US$6.1 million and
both Minanca and Emco hereby confirm that this balance remains owing in favour
of De Beira.  De Beira continues to have security rights over the assets of
Minanca in respect of the outstanding loan and has the right to take a mortgage
over the assets of Minanca.


Minanca hereby agrees to repay the loan balance as follows:
(i)  
payment of US$250,000 to De Beira by close of business on Friday, December 14,
2007;

(ii)  
payment of US$1,750,000 to De Beira within 21 days of the execution of this
letter agreement; and

(iii)  
payment of the remainder of the loan balance in accordance with the provisions
of the June 2006 agreement (which provided for loan repayment from cash
surpluses from the sale of mineral products) or as otherwise agreed between the
parties.



Emco guarantees the loan repayment obligations of Minanca.

De Beira’s director and President and the undersigned have agreed to appoint two
new directors to the Board of De Beira.  These directors shall be introduced to
De Beira by Mr Carrano and at that stage the present director and President of
De Beira shall resign, together with any other officers of De Beira that the new
directors identify for resignation purposes.


Mr Carrano has also indicated that he is willing to introduce De Beira to an
advanced tungsten project in USA, which may be suitable for acquisition by De
Beira.




Yours faithfully


/s/ Klaus Eckhof


Klaus Eckhof
Chairman






On behalf of Emco Corporation Inc., S.A and Minanca Minera Nanguipa, Compania
Anonima I hereby accept the terms of this letter agreement.








/s/ Authorized Signatory






Date: December 9th, 2007

